Name: Commission Regulation (EEC) No 2358/84 of 10 August 1984 amending quantitative limits fixed for imports of certain textile products originating in India
 Type: Regulation
 Subject Matter: trade;  international trade;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 15 . 8 . 84 Official Journal of the European Communities No L 218/ 15 COMMISSION REGULATION (EEC) No 2358/84 of 10 August 1984 amending quantitative limits fixed for imports of certain textile products originating in India THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 31 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Council Regulation (EEC) No 3762/83 (2), and in particular Articles 7 and 9 (2) thereof, Whereas, by Regulation (EEC) No 3589/82, quantita ­ tive limits agreed with third countries are shared between the Member States for 1984 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas India has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas under Article 9 (2) of Regulation (EEC) No 3589/82, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS. REGULATION : Article 1 The quantitative limits for textile products originating in India, as fixed in Annex III to Regulation (EEC) No 3762/83, are hereby amended for 1984 as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 10 August 1984. For the Commission t. Etienne DAVIGNON Vice-President O OJ No L 374, 31 . 12 . 1982, p . 106 . (2) OJ No L 380 , 31 . 12. 1983, p . 1 . No L 218/ 16 Official Journal of the European Communities 15 . 8 . 84 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1984) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1984 2 55.09 India TonnesOther woven fabrics of cotton : Woven fabrics of cotton , other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics , tulle and other net fabrics : D F I BNL UK DK 4 770 4 821 2 488 1 662 25 726 756 55.09-03 , 04 , 05, 06, 07, 08 , 09 , 10 , 11 , 12, 13 , 14, 15, 16, 17, 19 , 21 , 29 , 32, 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52, 53 , 54, 55, 56, 57 , 59 , 61 , 63 , 64, 65 , 66 , 67, 68 , 69 , 70 , 71 , 73 , 75 , 76, 77, 78 , 79 , 80 , 81 , 82, 83 , 84, 85, 87, 88 , 89 , 90, 91 , 92, 93, 98 , 99 2 a India Tonnesa) Of which other than unbleached or bleached 55.09-06, 07, 08 , 09 , 51 , 52, 53 , 54, 55, 56, 57, 59 , 61 , 63 , 64, 65, 66, 67 , 70 , 71', 73, 83 , 84, 85 , 87 , 88 , 89 , 90 , 91 , 92, 93 , 98 , 99 D F I BNL UK DK 891 698 468 763 2 987 359 20 India Tonnes62.02 B I a) c) F IRL 977 27 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other fur ­ nishing articles : B. Other : Bed linen , woven62.02-12, 13 , 19